Citation Nr: 1412374	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a cardiac disability, claimed as right bundle branch and axis deviation and reversible perfusion defect.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1990 to May 1997 and from September 2001 to October 2002.  He also had subsequent duty in the Navy Reserve until retirement in 2010. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2013.  This matter was originally on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran does not have a migraine headache disability that is related to active service.

2.  The Veteran does not have a cardiac disability that is related to active service.

3.  The Veteran does not have a right ear hearing loss disability for VA purposes that is related to active service.

4.  The Veteran's tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A cardiac disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's February 2013 Remand, the Appeals Management Center (AMC) obtained documents which provided the Veteran's periods of Active Duty, Active Duty for Training (ACDUTRA), and Inactive Duty for Training (INACDUTRA), scheduled the Veteran for examinations to determine the existence and etiology of any cardiac disability, right ear hearing loss disability, and tinnitus, and readjudicated the Veteran's, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA has been unable to obtain treatment records from Branch Medical Clinic in Fort Worth, Texas.  In December 2009, VA was advised that they did not have medical documentation or the Veteran's medical records on file.  In May 2012, the RO determined that treatment records from Branch Medical Clinic NAS JRB were unavailable.  In a May 2012 letter, the RO notified the Veteran that VA had been unable to obtain these records, explained the efforts VA made to obtain these records, and requested that the if he had relevant records in his possession, to send them to VA.  As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty or for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).

The Board has reviewed all service treatment records and all post-service treatment records.  The competent evidence, however, does not show the presence of a current chronic migraine headache disability, a current chronic cardiac disability, or a right ear hearing loss disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.

Migraine Headaches

On his application for compensation, the Veteran indicated that his migraine headaches began in 2006.  The Veteran's service records for his Navy Reserve service have been obtained and associated with the claims file.  Although the record shows that the Veteran had active duty for training periods in April, May, and December 2006, the record does not include any medical records diagnosing migraine headaches.    

The Board is aware that as a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, lacks the medical training and expertise to provide a complex medical opinion, such as a diagnosing migraine headaches or determining their etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (2007).  As such, the Board finds the Veteran's lay written statement of migraine headaches in 2006 is insufficient to establish that he began experiencing migraine headaches during a period of active duty for training.

Absent a showing of a current chronic migraine headache disability related to active service or training, entitlement to service connection for migraine headaches must be denied.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for migraine headaches, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Cardiac Disability

While on active duty, the Veteran was referred to a private cardiologist due to an abnormal electrocardiogram (EKG) which showed normal sinus rhythm with a right bundle branch block and right axis deviation as well as complaints of chest pain, palpitations, and shortness of breath not associated with exertion.  A transesophageal echocardiogram showed a structurally normal heart.  An exercise stress test showed poor exercise capacity but no ischemia was found up to the level of exercise.  Holter monitor showed very frequent premature ventricular contractions, otherwise normal study.  The cardiologist stated that the only thing that was questionably abnormal was the Veteran's EKG that showed right axis deviation indicating that the Veteran might have some right ventricular dysplasia.   

A nuclear study conducted in October 2004 was abnormal, showing an abnormality in the anterior wall of the heart.  A catheterization conducted in November 2004 showed clean coronary arteries; however, there was a subtle wall motion abnormality involving the anterior wall and the apex of the heart.  Dr. Roffman, in a November 2004 letter stated that he did not feel that the Veteran had clinically significant coronary artery disease and that he did not feel that the occasional episodes of chest discomfort were related to coronary insufficiency.  He did, however, note that he was a bit puzzled by the anterior perfusion defect and subtle wall motion abnormality and suggested that it may be very early cardiomyopathy.
  
The Veteran underwent VA examination in January 2014.  After physical examination of the Veteran and review of the claims file, the VA physician determined that the Veteran had never been diagnosed with a heart condition.  The examiner noted that the Veteran had episodes of palpitations in 2001.  Treadmill testing was normal, and angiogram showed no myocardial infarction or heart wall damage.  The VA physician noted no civilian medical treatment and no current cardiac condition per the Veteran.  The VA physician determined that there was no current cardiac disability.

Absent a showing of a current chronic cardiac disability related to active service, entitlement to service connection for a cardiac disability must be denied.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cardiac disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Right Ear Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims, has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  
  
On VA audiometric examination in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






RIGHT
20
15
10
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

On VA audiometric examination in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






RIGHT
10
10
15
25
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.

Absent a showing of a right ear hearing loss disability for VA purposes related to active service, entitlement to service connection for right ear hearing loss must be denied.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Tinnitus

The Veteran does not contend and the evidence does not show that he had tinnitus in service.  In fact, at the April 2010 VA examination, the Veteran could not report the time of tinnitus onset but reported that he had been experiencing tinnitus at least one year.  He also reported that tinnitus occurred rarely.  At the January 2014 VA examination, the Veteran stated that he experienced bilateral periodic tinnitus with onset approximately five years prior and that the "ringing" occurred once every one to three months lasting for about five seconds.  

The record does not include any opinion linking tinnitus to the Veteran's active service or to service-connected disability.  The April 2010 VA examiner opined that the Veteran's tinnitus was less likely as not the result of noise exposure during service.  The January 2014 VA examiner also opined that the tinnitus was less likely than not caused by or a result of military noise exposure.  There is no evidence of record to the contrary.  

Thus, although there is evidence of tinnitus, without competent evidence linking such disorder to the Veteran's active duty service, the benefit sought on appeal cannot be granted.  

To the extent that the Veteran contends that his tinnitus is related to noise exposure during service, he is not competent to offer an opinion as to the etiology of his tinnitus as he does not have the requisite medical expertise.  Jandreau, 492 F.3d at 1372. 

Thus, the record is absent evidence of any tinnitus during active service and medical evidence of a nexus between tinnitus and the Veteran's military service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for tinnitus, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a cardiac disability, claimed as right bundle branch and axis deviation and reversible perfusion defect, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


